DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election 
In response to the Restriction/Election requirement dated 15 April 2022, Applicant’s election, made with traverse, of claims 1-11 (Group I) in the reply filed on 13 July 2022 is hereby acknowledged.  Applicant’s Remarks and Amendments filed 13 July 2022 with respect to Groups II, III, and IV were persuasive and claims 12-20 will be examined along with claims 1-11.
Claims 21-27 (Group V) are withdrawn, and hereby canceled, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Status and Minor Claim objections
Claims 1-20 are currently being examined.  Claims 21-27 were withdrawn as being non-elected and have been canceled.
Dependent claims 5 and 7 each contain a typographical error.  The phrase “a break signal” should be amended to read “a brake signal”.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.  Claim 12 is rejected because it appears to be an independent claim based on the language of its respective preamble. However, an independent claim cannot refer to any other claim. Claim 12 refers to independent Claim 1 which has been rejected as set forth hereinbelow. Claim 12 may be amended to include all of the claim limitations of independent Claim 1; otherwise, Claim 12 should be canceled. Alternatively, Claim 12 may be written in proper dependent claim format if the claim is not intended to be an independent claim. For purposes of this examination, Claim 12 is being considered an independent claim.
Claims 13 and 14 are rejected as depending from a rejected base claim.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.  Claim 15 is rejected because it appears to be an independent claim based on the language of its respective preamble. However, an independent claim cannot refer to any other claim. Claim 15 refers to independent Claim 12 which has been rejected as set forth hereinabove. Claim 15 may be amended to include all of the claim limitations of independent Claim 12; otherwise, Claim 15 should be canceled. Alternatively, Claim 15 may be written in proper dependent claim format if the claim is not intended to be an independent claim. For purposes of this examination, Claim 15 is being considered an independent claim.
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.  Claim 16 is rejected because it appears to be an independent claim based on the language of its respective preamble. However, an independent claim cannot refer to any other claim. Claim 16 refers to independent Claim 12 which has been rejected as set forth hereinabove. Claim 16 may be amended to include all of the claim limitations of independent Claim 12; otherwise, Claim 16 should be canceled. Alternatively, Claim 16 may be written in proper dependent claim format if the claim is not intended to be an independent claim. For purposes of this examination, Claim 16 is being considered an independent claim.
Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.  Claim 17 is rejected because the last limitation which was amended with the amendments filed 13 July 2022 contains the phrase “wherein a drive-shaft of the motor is configured to cause at least a portion of said four rotatable holders.”  The phrase is unclear and ambiguous because it fails to state what “the motor is configured to cause” with respect to the four rotatable holders.
Claims 18-20 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goren et al (US Patent Application Publication No. 2017/0267452).
With respect to independent Claim 1, Goren et al discloses the limitations of independent Claim 1 as follows:
A direction switching module for lift robots, the direction switching module comprises:	   
a first and a second counterpart pinions mounted in serial configuration on a common pivotable-holder, (See Pars. 0061, 0062; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions)
the pinions are couplable to an external rack for traveling along the rack upon rotation of the pinions,	(See Pars. 0060-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 84,86(racks), 102(shafts)
wherein an axis of rotation of the first pinion is in parallel orientation to an axis of rotation of the counterpart pinion,	(See Pars. 0060-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 84,86(racks), 102(shafts)
the pivotable-holder comprises a pivoting arrangement in a mid-portion thereof and is couplable to a bogie of a lift robot such that the pivotable-holder can pivot about an axis parallel to the axes of the pinions, between a lateral orientation in which the pinions' axes share a horizontal plane and between a vertical orientation in which the pinions' axes share a vertical plane; and	(See Pars. 0059-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 80(lift robot), 84,86(racks), 102(shafts), 106(actuator--the pivotable-holder is not shown)
a motor,  (See Pars. 0059-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 84,86(racks), 100(motor), 102(shafts)
wherein a drive-shaft of the motor is coupled to the axis of a first of the counterpart pinions for driving the pinion in a desired rotation velocity, (See Pars. 0059-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 84,86(racks), 100(motor), 102(shafts)
wherein the second of the counterpart pinions is coupled to a driving mechanism configured to drive the counterpart pinion in a velocity equal to that of the first when both pinions are coupled to a linear rack,	(See Pars. 0059-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 84,86(racks), 100(motor), 102(shafts) and
varying with respect of the first when the pinions are coupled one to a vertically oriented rack and the other to a horizontally oriented track.  (See Pars. 0059-0063; Figs. 5, 6; Ref. Numerals 98(first and a second counterpart pinions), 84,86(racks), 100(motor), 102(shafts)
Claims 2-11 are rejected as being dependent upon rejected independent Claim 1.

Allowable Subject Matter
Claims 2-11, 13, 14, and 18-20 have been rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Each of these dependent claims contains subject matter that was neither found, nor taught or fairly suggested, in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 31, 2022